DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered.

Status of Claims
Claims 1 and 40 have been amended.  Claim 75 is newly added.  Claims 1, 3, 4, 7, 10, 12, 21, 36, 40, 41, 44, 47-49, 65, 66 and 75 are pending and are examined herein on the merits for patentability.

Response to Arguments
Any rejection not reiterated herein has been withdrawn as being overcome by claim amendment.  New grounds of rejection are set forth herein, necessitated by claim amendment.  The Examiner’s response to Applicant’s arguments is incorporated below.

Allowable Subject Matter
Claims 1, 4, 7, 10, 12, 21, 36, 40, 41, 44, 47-49, 65 and 66 are allowed.
The prior art does not teach Gd.DOTA.AHX.DSA or Gd.DOTA.AOC.DSA in the claimed liposomal formulations.  The r1 measurements set forth on page 36 of the published specification are also noted. 

Claim Objections
Claim 3 is objected to because of the following informalities:  the claim lacks punctuation at the end of the sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Needham et al. (US 2002/0102298) in view of Kamaly et al. (US 2013/0129636) and Thanou (J. Drug Delivery, 2013, p. 1-12).
Needham teaches a temperature-sensitive liposomal formulation.  The liposomes are sensitive to alterations in the temperature of the surrounding environment. In one aspect, the temperature-sensitivity of such liposomes allows the release of compounds entrapped within the interior aqueous space of the liposome, and/or the release of compounds associated with the lipid bilayer, at a target site that is either heated (as in the clinical procedure of hyperthermia) or that is at an intrinsically higher temperature than the rest of the body (as in inflammation). Liposome bilayers of the present invention include (in addition to a primary or main lipid component) lysolipid, or another surface active agent(s). The inclusion of lysolipid and/or other surface active agent in the liposome bilayer enhances the release of compounds when the liposome temperature reaches the gel-to-liquid crystalline phase transition temperature of the primary lipid component. In one embodiment, the presence of the lysolipid also causes the liposome to release the drug at a slightly lower temperature than that achieved with liposomes composed solely of phospholipids. This may also be effected by employing other surface active agents. As an example, liposomes of the present invention are particularly useful in drug delivery, where the liposome contains a compound to be delivered to a preselected target site in a subject's body. The target site may be either artificially heated (hyperthermia) so that it is at or above the gel-to-liquid crystalline phase transition temperature, or the target site may be at a higher temperature than non-targeted sites in the body due to natural causes (e.g., inflammation), where that temperature is at or above the gel-to-liquid crystalline phase transition temperature of the liposome utilized (paragraph 0032).  
Liposomes of the present invention incorporate a relatively-water soluble surface active agent, such as, for example, a lysolipid, into a bilayer composed primarily of a relatively water-insoluble molecule, such as a di-chain phospholipid (e.g., DPPC). Incorporation of the surface active agent in the gel phase of the primary lipid component enhances the release of contents from the resulting liposome when heated to the gel-liquid crystalline phase transition temperature of the primary lipid. Preferred surface active agents are lysolipids, and a particularly preferred surface active agent is monopalmitoylphosphatidylcholine (MPPC). Other lysolipids can also be used and include, but are not limited to, monoacylphosphatydlcholines where the head group can be phosphatdyl glycerols, inositols, ethanolamines, or ceramides, and the single acyl chain can be for example C8-C22, with one or more C.dbd.C double bonds in the chain. Exemplary lysolipids include, but are not limited to, monopalmitoylphosphatidylcholine (MPPC). monolaurylphosphatidylcholine (MLPC), monomyristoylphosphatidylcholine (MMPC), monostearoylphosphatidylcholine (MSPC), and mixtures thereof (paragraph 0043).
A preferred embodiment relates to a liposome having a bilayer composed primarily of phospholipid, and containing lysolipid in an amount that decreases the gel-to-liquid crystalline phase transition temperature of the bilayer, compared to a bilayer composed of phospholipid alone. A particularly preferred liposome of the present invention comprises a DPPC as the primary phospholipid and MPPC as the lysolipid, where the ratio of DPPC:MPPC is from about 99:1, 98:2, 97:3, 96:4, 95:5, 90:10, to about 80:20, 75:25, 70:30, 65:35, 60:40, or even 51:49 (by molar ratio). These ratios may apply to other phospholipids and surface active agents set forth herein (paragraph 0048).
Other phase compatible components such as DSPE-PEG can optionally be included (paragraph 0059).
An active agent `in the interior` or `entrapped within` the liposome is that which contained in the interior space of the liposome, compared to that partitioned into the lipid bilayer and contained within the vesicle membrane itself. As used herein, an active agent `within` or `entrapped within` the lipid bilayer of a liposome is carried as a part of the lipid bilayer, as opposed to being contained in the interior space of the liposome. Active agents may be in any form suitable for use in liposomes, as is known in the art, including but not limited to aqueous solutions of active agents. Aqueous solutions of active agents within liposomes of the present invention may be at the same osmotic pressure as that of the body fluid of the intended subject, or at an increased osmotic pressure (see U.S. Pat. No. 5,094,854); the aqueous solutions may also contain some precipitated active agent, as is known in the art. A preferred active agent for encapsulation in the interior of the liposome is any water soluble, weak base agent. 
The incorporation of certain active agents (such as some anesthetics) in liposomes of the present invention may additionally alter (enhance or inhibit) the release of contents from the liposome, or alter the transition temperature of the liposome, compared to that which would be seen in a similar liposome that did not contain the active agent. 
Active agents suitable for use in the present invention include therapeutic drugs and pharmacologically active agents, nutritional molecules, cosmetic agents, diagnostic agents and contrast agents for imaging. As used herein, active agent includes pharmacologically acceptable salts of active agents. Suitable therapeutic agents include, for example, antineoplastics, antitumor agents, antibiotics, etc.
In treating tumors or neoplastic growths, suitable compounds may include anthracycline antibiotics (such as doxorubicin, daunorubicin, etc. 
Imaging agents suitable for use include ultrasound contrast agents, radiocontrast agents or magnetic contrast agents such as paramagnetic compounds. The above active agents may be used in the various liposome embodiments described, but not limited to, those described hereinabove. Additionally, it should be emphasized that the liposomes may comprise a single pharmacologically active agent (e.g., at least one active agent) or multiple active agents, depending on the intentions of the administrator. Embodiments utilizing multiple active agents within the same liposome or in two separate liposome formulations administered together, may provide enhanced efficacy due to syngergistic behavior by the agents. By formulating and delivering multiple (e.g., two) active agents in a liposome or liposomes, and using mild hyperthermia as set forth herein, the active agents could be made to accumulate and released to a tumor at the same time or within a similar time frame (paragraph 0068-0077).
A modified composition of these liposomes was DPPC:MPPC:DSPE-PEG-2000 (85.935:9.545:4.520) (paragraph 0110).
See also claim 66, directed to a liposome having a gel-phase bilayer membrane, comprising: an active agent selected from the group consisting of a pharmacologically active agent, a therapeutic agent, a flavor agent, a diagnostic or imaging agent, a nutritional agent, and combinations thereof, wherein the gel-phase bilayer has a phase transition temperature of 39 to 45 C, and wherein the gel-phase lipid bilayer membrane comprises: (a) a first component which is dipalmitoylphosphatidylcholine (DPPC) in an amount ranging from 80 to 98 mol %; and (b) a second component which is monostearoylphosphatidylcholine (MSPC) in an amount ranging from 2 to 20 mol %.
The invention provides a liposome containing an active agent. The liposome has a gel-phase lipid bilayer membrane comprising phospholipid and a second component. Phospholipids are the primary lipid source for the lipid bilayer membrane and the second component is contained in the bilayer membrane in an amount sufficient to increase the percentage of material to be released at the phase transition temperature of the lipid bilayer compared to that which would occur in the absence of the second component. The second component is present in the lipid bilayer membrane so as to not destabilize the membrane prior to the melting of the lipid bilayer. The material to be released from the liposome is the second component or a third component which is entrapped within the liposome interior or associated with the lipid bilayer membrane (paragraph 0010).  With regard to the limitation wherein the thermosensitive lipid nanoparticle has improved thermal stability and a sharp temperature release profile at a temperature range of 39.0 °C - 43.0 °C., see paragraph 0025 and Figures 5-10 showing thermosensitive release of active agent at e.g. 40 C.
Needham does not specifically teach incorporation of a structural lipid of Formula 1.
Kamaly teaches liposomes comprising Gd.DOTA.DSA which are of particular use in the preparation of magnetic resonance contrast agents for enhancing a magnetic resonance of tumors in a mammal (abstract).
In a first aspect of the present invention there is provided (1) a liposome comprising Gd.DOTA.DSA (gadolinium(III)2-14,7-bis-carboxymethyl-10-[(N,N-distearylamidomethyl-N'- -amido-methyl]-1,4,7,10-tetra-azacyclododec-1-yl]-acetic acid), characterised in that said liposome further comprises a neutral, fully saturated phospholipid component.
The promising T1 relaxation data of Gd.DOTA.DSA led to the development of gadolinium liposome formulations using Gd.DOTA.DSA, for systemic circulation in vivo, with the aim of tumour imaging by MRI, utilising the widely reported enhanced permeation and retention (EPR) effect. This led to the development of the novel Gd.DOTA.DSA liposome systems of the present invention which are characterised in that said liposome further comprises a neutral, fully saturated phospholipid component (paragraph 0050).
Typically, the amount of Gd.DOTA.DSA component in said liposome is from 29 to 31 mol % of the total liposome formulation, and most preferably it is 30 mol % (paragraph 0052).
In a further embodiment of the present invention, the liposomes of the present invention may further incorporate a tumour targeting agent. Liposomes of the present invention comprising a tumour targeting agent typically comprise a ligand for a receptor that is over-expressed in tumour cells relative to the expression of said receptors in the cells of non-tumourous tissue of mammals. One example of such a tumour targeting agent is one which comprises a folate moiety. In preferred examples of the present invention, the tumour targeting agent is a phospholipid-polyethylene glycol-folate compound. More preferably the phospholipid-polyethylene glycol-folate compound is DSPE-PEG(2000)-Folate [distearoylphosphatidylethanolamine-polyethylene glycol (2000)-folate] (paragraph 0058-9). 
In vivo tumor imaging is taught, paragraphs 0086+.
Thanou teaches that ultrasound-mediated drug delivery under the guidance of an imaging modality can improve drug disposition and achieve site-specific drug delivery (abstract).  Therapeutic high intensity focused ultrasound (HIFU) or Focused Ultrasound (FUS) is a noninvasive medical treatment that allows the deposition of energy inside the human body.  HIFU transducers delivery ultrasound with intensities in the range of 100-10,000 W/cm2 to the focal region.  When ultrasound is applied in biological systems it can induce local tissue heating, cavitation and radiation force, which can be used to initiate local (focal) drug delivery, increase permeation through membranes, and enhance diffusivity of drugs, respectively, only at the site of sonication therefore allowing control of local drug release (pages 1-2).  Thermosensitive liposomes composed of DPPC:MPPC:DPPE-PEG2000 (low temperature-sensitive liposomes) are known. 
The potential of an MRI labelled phospholipid/lysolipid containing liposome to accumulate in tumors and release the drug under conditions of mild hyperthermia induced by FUS has been investigated.  The liposome nanoparticles were labeled with a lipid that consists of a DOTA headgroup.  Introducing the imaging lipid in the lipid bilayer provides a better and clearer monitoring of liposomal particle kinetics and a better knowledge of the time required for maximum nanoparticles accumulation in tumors (monitored by MRI) (page 5, Figure 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Gd.DOTA.DSA as an imaging agent in the liposomes of Needham when the teaching of Needham is taken in view of Kamaly. One would have been motivated to do so, with a reasonable expectation of success, because Needham teaches that his temperature sensitive phospholipids contain imaging agents including magnetic contrast agents, and that methods of preparing lipophilic drug derivatives which are suitable for liposome formulation are known in the art (paragraph 0071, 0075), and Kamaly teaches that by incorporating gadolinium lipids into the membranes of liposomes they can be rendered MRI visible and systems with a better control of size can be obtained (paragraph 0010), and Gd.DOTA.DSA offers a robust membrane anchor designed for in vivo applications (paragraph 0013).  With regard to the limitation wherein a structural lipid of formula I is contained in the nanoparticle in an amount of from 20-30 mol%, it is noted that Kamaly teaches that 30 mol % Gd.DOTA.DSA is preferable in liposomal formulations.  It would have been further obvious to incorporate a targeting agent in order to achieve site-specific imaging, as taught by Kamaly.  Thanou is included to further show that it is known in the art to provide a DOTA-lipid in the liposome bilayer of thermosensitive liposomes comprising phospholipid/lysolipid for imaging and drug delivery, including via HIFU.  In Needham, the material to be released from the liposome (i.e.active agent/imaging agent, including for MRI) is entrapped within the liposome interior or associated with the lipid bilayer membrane (paragraph 0010).  With regard to the limitation wherein the thermosensitive lipid nanoparticle has improved thermal stability and a sharp temperature release profile at a temperature range of 39.0 °C - 43.0 °C., see paragraph 0025 and Figures 5-10 showing thermosensitive release of active agent at e.g. 40 C.
Response to arguments
Applicant argues that it was recognized in the art that that the lipid composition plays an important role on stability and release profiles of a liposome, citing Thanou page 5 and Needham paragraph [0069].  Applicant asserts that structural lipids such as Gd(III).DOTA.DSA (and similar derivatives Gd(III).DOTA.linker-DSA) do not have the same phase transition temperatures as the phospholipids and that one of skill in the art would not expect that a thermosensitive liposome as described in Needham would retain its responsiveness to temperature when a MRI imaging lipid, Gd(III).DOTA.DSA, is inserted in the lipid bilayer. Kamaly’s Gd(III).DOTA.DSA has not been shown to be thermosensitive.
Applicant’s arguments have been fully considered.  Needham readily teaches that additional membrane components may be included.  For example, paragraph 0045 states that “Suitable surface-active agents are those that are compatible with the primary lipid of the bilayer, and that desorb when the lipid melts to the liquid phase. It should also be appreciated that other surface-active agents that are not completely compatible with the primary lipid may also be employed. Additional suitable surface-active agents for use in phospholipid bilayers include… stearoyl surfactants… etc.  Further, Needham states that a preferred liposome of the present invention incorporates a bilayer-compatible lysolipid in a phospholipid bilayer, the lysolipid present in the bilayer at a concentration sufficient to enhance the release of contents (e.g., active agent or therapeutic agent) from the liposome, compared to the release of contents that would be achieved using a liposome composed of only lipid alone (i.e., without lysolipid). The contents may be contained within the interior of the liposome or in the liposome membrane.”  Accordingly, it is respectfully submitted that Needham contemplates additional components may be present in the liposome bilayer.
It is argued that Applicant has shown that Gd.DOTA.DSA effects Tm that is critical for the release of the encapsulated drug. Applicant previously submitted on October 8, 2021 the Thanou Declaration. Table 1 of the Thanou Declaration showed that replacing only the DPPC lipid in Needham with Gd.DOTA.DSA increased the Tm. Applicant argues that while the Tm may happen to fall within the claimed Tm range, the drug release was affected. Applicant further argues that the Thanou Declaration further indicated that that incorporation of the Gd.DOTA lipid would have a significant effect on the drug retention at 37°C due to leakiness of the lipid membrane, leading to undesired properties on drug release. Thanou Declaration at paragraph 14.  Applicant further argues that combining Gd. DOTA.DSA into a thermosensitive liposome would result in the liposome not only retaining its thermoresponsiveness but also having unexpected advantages. The Thanou Declaration showed at Figure 3 that liposomes incorporated with Gd.DOTA.DSA lipids demonstrated increased relaxivity with increased temperature. In other words, the Gd.DOTA.DSA allowed the brightness of the liposome to be modified by temperature. 
Applicant’s arguments have been fully considered but are not found to be persuasive.  See MPEP 716.02.  Unexpected results should be commensurate in scope with the claimed invention.  In the instant case, Applicant has argued that the lipid composition plays an important role on stability and release profiles of a liposome, however the claims are directed to general classes of liposomes and polymers.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.).  Applicant’s arguments have been fully considered but the rejection is maintained at this time.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618